DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/614,280
Claims 1, 13-14, 16-21, 24, 27-28, 31-32, 37, and 40 are subject to an Election of Species Requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicants must elect at least one species of:
(1)	genus Formula (A) from claim 1 (claim 13 has species from which Applicants can choose) AND 
(2)	a species of pharmaceutically acceptable excipient (either mannitol or sucrose) from claim 1 AND 
the pH (pH range from 6.5-9.0) from claim 1.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The pharmaceutical compositions of claim 1 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.
The alternative species of pharmaceutical compositions of claim 1 do not all share a common structure.  For example, a compound 1 wherein Formula A:  R1 is –CH3; R2 is –OCH3; mannitol as a “pharmaceutically acceptable excipients”; and the pH is 6.5; does not share a common 1 is –CH2-P(O)(OH)2; R2 is –OP(O)(OH)2; sucrose as a “pharmaceutically acceptable excipients”; and the pH is 9.0.
The artisan could not substitute a compound 1 for a compound 2 and expect that the substituted compound would behave in the same manner as the replaced compound given the structural differences between compound 1 and 2 (not including the different “excipients” and “pH”) as described, above.  Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
During a telephone conversation with Applicants’ Representative on July 1, 2021, a provisional election was made without traverse.  Applicants elected the compound of claim 14 as an elected species of formula (A) of base claim 1; a pH of 6.5; and “sucrose” as the elected “excipient”.  Said elections were made without traverse.
Affirmation of this election must be made by applicant in replying to this Office action.
The elected species read on claims 1, 13-14, 27-28, 31-32, 37, and 40.
Claims 16-21 and 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
**SEE NEXT PAGE FOR FIRST ACTION ON THE MERITS**

Election/Restrictions
Applicant’s election without traverse in the oral election of 07/01/2021, is acknowledged.
A Markush search for Applicants’ elected species of genus formula (A):  
    PNG
    media_image1.png
    213
    692
    media_image1.png
    Greyscale
  , which is “3-(5-amino-2-(4-(2-(3,3-difluoro-3-phosphonopropoxy)ethoxy)-2-methylphenethyl)benzo[f][1,7]naphthyridin-8-yl)propanoic acid” of instant claim 14, along with Applicants’ elected species of “sucrose” (instant claim 1) retrieved an applicable prior art reference.  See “SEARCH 6” in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily to additional species of compounds of genus Formula (A) of claim 1; to “mannitol” of instant claim 1; and to other pH values within the range of instant claim 1.
A review of “SEARCH 6” by inventor and assignee/owner name did not retrieve any double patent or prior art references against Applicants’ elected species.
A review of PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any double patent or prior art references against Applicants’ elected species.
The elected species reads on claims 1, 13-14, 27-28, 31-32, 37, and 40.
Claims 16-21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the oral election of 07/01/2021.
NOTE:  Prior art and double patent art for other embodiments of the instant claims has not yet been searched following Markush search practice.  Only prior art and double patent art for Applicants’ elected species of instant claim 1 (see, above) has been searched.
The next Office Action will properly be made FINAL if any one of the following occurs:
(1)	Applicants’ fail to remedy the rejections from this Non-Final prompting Examiner to maintain said rejection(s); and/or 
(2)	Applicants overcome the prior art rejection, below, prompting Examiner to extend the Markush search which extended search retrieves new prior art; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejection(s).  MPEP 803.02(III)(D) applies here.

Current Status of 16/614,280
Currently Amended claims 1, 13-14, 27-28, 31-32, 37, and 40 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/614,280, filed 11/15/2019, as a national stage entry of PCT/IB2018/053481, International Filing Date: 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 11/15/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to for a typo at “R4“ (currently subscripts) in the circled:  
    PNG
    media_image2.png
    201
    1161
    media_image2.png
    Greyscale
 .  Don’t Applicants intend -- R4 -- ?
The claims 13-14, 27-28, 31-32, 37, and 40 are similarly objected to as these claims refer back to claim 1 but fail to remedy the rationale underpinning the objection against claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 37 recites the limitation "the third pharmaceutical composition" in embodiment b) (appearing atop page 9 of 11—on line 4 of page 9 of 11).  There is insufficient antecedent basis for this limitation in the base claim 1 or claim 37 embodiment b).
The limitation “the third pharmaceutical composition” in embodiment b) of claim 37 renders the metes and bounds of claim 37 undefined (hence rendering claim 37 indefinite) since the artisan does not know the antecedent basis for “and the third pharmaceutical composition” within embodiment b) of claim 37.  Note, however, embodiment c) of claim 37 does have antecedent basis for its “third pharmaceutical composition”.  There is no reasonable interpretation or explicit disclosure that the “third pharmaceutical composition” of embodiments b) and c) are identical.
Claim 40 is similarly rejected as it depends on claim 37, but does not remedy the rationale underpinning the rejection against claim 37.
Applicants are asked to delete “and the third pharmaceutical composition” from embodiment b) of claim 37 on line 4 of page 9 of 11 to remedy this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13-14, 37, and 40 are rejected under 35 U.S.C. 103 as being obvious over SINGH (WO 2012/031140 A1, referenced in IDS of 11/15/2019).

The instant elected claims are drawn to a pharmaceutical composition comprising a species of genus Formula (A), or a pharmaceutically acceptable salt thereof, aluminum-containing particles, a buffering agent, and one or more pharmaceutically acceptable excipients. Said pharmaceutical composition is useful in methods to treat various claimed diseases.

Determining the scope and contents of the prior art:
The reference SINGH teaches the compound 
    PNG
    media_image1.png
    213
    692
    media_image1.png
    Greyscale
 of Figure 1 (see Sheet 1 of 22), which is otherwise referred to by SINGH as “compound 2” (see “Brief Description of the Drawings” on page 78), and is Applicants’ elected species of the genus formula A of instant claim 1 (referred to as “3-(5-amino-2-(4-(2-(3,3-difluoro-3-phosphonopropoxy)ethoxy)-2-methylphenethyl)benzo[f][1,7]naphthyridin-8-yl)propanoic acid” of instant claims 13-14), wherein R1 is –L1R5, and wherein L1 is C2alkylene; R5 is –C(O)OH; R2 is –OL2R6, wherein L2 is –((CR3R3)pO)q(CH2)p-, and wherein R3 is H; each p is 2; q is 1; R6 is –CF2P(O)(OH)2, or pharmaceutically acceptable salts thereof (see page 35), wherein said compound is within an “immunogenic composition” comprising:
a suspension of aluminum hydroxide particles (page 43), and 
a histidine buffering agent (page 43), and 
sucrose (as the elected species for “one or more pharmaceutically acceptable excipients” of instant claim 1) (page 43), 
wherein said “immunogenic composition” (page 43) is interpreted as equivalent to “pharmaceutical composition” of instant claim 1.
instant claim 1 except the pH range, which is the purpose for this obviousness rejection.  This analysis also teaches Applicants’ elected species of instant claims 13-14 (see above).
Furthermore, SINGH teaches that the immunogenic pharmaceutical composition can be used to treat/elicit an immunotherapeutic response against “melanoma” (see page 42), thereby teaching instant claims 37 and 40.
	Furthermore, SINGH teaches pH ranges of the pharmaceutical composition as between 5.0 and 9.5, for example, between 6.0 and 8.0 (see page 49).

Ascertaining the differences between the prior art and the claims at issue:
While SINGH teaches pH ranges of the pharmaceutical composition as between 5.0 and 9.5, for example, between 6.0 and 8.0 (see page 49), the prior art reference SINGH does not teach a pH in between 6.5 and 9.0, as required by amended instant base claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of pharmaceutical compositions comprising compounds of genus Formula (A) with specific pH ranges, useful for treating solid tumors and possesses the technical knowledge necessary to make adjustments to the pharmaceutical compositions and compounds thereof to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant rejected claims are prima facie obvious in light of the teachings of SINGH.
	The skilled artisan would find it obvious before the effective filing date of the claimed invention to arrive at the pH range of instant amended claim 1 thereby arriving at the instant invention.
	The artisan would be motivated to arrive at any one or more of the pH values represented by the range of amended instant claim 1 as “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of [percentage] ranges is the optimum combination [of percentages]”.  The artisan would expect that another artisan would naturally find the pH value(s) of amended instant claim 1 in the normal course of experimenting with pH ranges already known in the art (such as those taught within page 49 of SINGH—see, above).
	Furthermore, the pH values of instant claim 1 are interpreted as equivalent to concentration values or result from concentrations of buffer and other ingredients taught by SINGH.  As such, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Nothing in the claims or Specification report 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 27-28 and 31-32 are objected to as Claim 1 has a typo (see “Claim Objections” section, above).
Claims 1, 13-14, 37, and 40 are not presented allowable as written.
The claims’ dispositions will change as future Markush searches are extended finding new prior art and double patent art and perhaps causing rejoinder of currently withdrawn claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625